Cockrill, C. J., dissenting. The charge of the court fairly defines the law of self-defense. The shortcoming of the instruction upon which the case is reversed, was, I think, fully supplied by the learned judge in other portions of the charge upon the same subject, and it does not seem to me probable that the jury was misled by the court. The oft-repeated rule of this court, that the whole charge must be looked to for the purpose of testing the accuracy of any part of it, together with the allegiance we owe to a jury’s-verdict, where it is obviously justified by the evidence, seems-to me to demand that the judgment be affirmed, Judge Battle concurs with me in this view.